Voto concurrente emitido por el
Juez Asociado Señor Rebollo López.
San Juan, Puerto Rico, a 22 de diciembre de 1986.
La opinión que emite una mayoría de este Tribunal en el presente caso correctamente reconoce y resuelve que: la Cons-titución del Estado Libre Asociado de Puerto Rico elevó a rango constitucional la existencia de las comisiones legislati-vas; que éstas constituyen el eje del proceso legislativo mo-derno y el principal vehículo de fiscalización y legislación de la Rama Legislativa; que independientemente de los requisi-tos que el propio Senado establezca mediante reglamento, nuestra Constitución exige, como condición mínima, que las minorías estén representadas en las comisiones; que de nada sirve que a los ciudadanos se les garantice su derecho al voto si luego aquellos que fueron depositarios de su confianza son excluidos en momentos cruciales del proceso legislativo; que al seleccionar los componentes de las comisiones no se puede so-cavar el mandato del electorado del pueblo; que nuestra Cons-titución “no define lo que constituye una comisión legislativa” (énfasis suplido), y que una disposición como la Regla 7.1 en controversia —que permite la exclusión de la minoría de los trabajos de una de las comisiones legislativas— viola la Cons-titución del Estado Libre Asociado por cuanto contraviene no sólo los principios generales antes enunciados sino ese “inno-*76vador mecanismo” consagrado en la Sección Séptima del Art. Ill que garantiza la representación efectiva de la minoría en nuestra Asamblea Legislativa.
Ello no obstante, y por los fundamentos que a continuación exponemos, nos vemos impedidos de suscribir totalmente la opinión emitida por el Tribunal.
I
Una lectura cuidadosa de la opinión mayoritaria revela un lenguaje restrictivo que puede causar, en la mente de algunas personas, confusión sobre la norma implantada. (1) Dicha opinión puede dar la impresión que limita la norma que esta-blece a situaciones en que únicamente están envueltas comi-siones permanentes del Senado de Puerto Rico. Esto es, apa-renta no hacer extensivo lo resuelto a las comisiones especiales, o de cualquier otra índole, que continuamente se crean en nuestra Asamblea Legislativa con fines y propósitos similares a los de las comisiones permanentes.
*77Ahora bien, la mejor evidencia de que la norma implan-tada no está limitada al caso de comisiones permanentes y que, por el contrario, aplica a toda clase de comisiones está conte-nida en la propia opinión que se emite. La mayoría del Tribunal, con el propósito de justificar la opinión y con el fin de demostrar la sabiduría y corrección de la misma, se pregunta y expresa:
¿ Cómo puede el delegado de la minoría emitir un voto inteli-gente sobre el informe de la Comisión cuando se le impidió participar en vistas ? ¿ Cómo puede emitir un voto disidente ? ¿Cómo podrá el representante de la minoría informar al resto de su delegación? ¿A sus constituyentes? ¿Al cuerpo en sí? Si a las minorías se les impide estar presentes en una vista de una comisión no podrán cumplir cabalmente con su función parlamentaria. Cuando esto ocurre, este sector im-portante del espectro político del país no estará adecuada-mente representado en ese proceso. Págs. 71-72.
Preguntamos nosotros: A los fines antes expresados, ¿acaso existe diferencia entre el miembro minoritario de una comisión permanente y el de una comisión especial? La con-testación parece ser obvia.
La Constitución, según la propia opinión de la mayoría, “no define lo que constituye una comisión legislativa”. Si los fundamentos aducidos en la opinión mayoritaria son válidos —como creemos que lo son— es obvio que este Tribunal no puede definir restrictivamente dicho término en perjuicio de los derechos de los ciudadanos que nuestra Constitución tiene el propósito de proteger.
I H-1
La opinión emitida —no obstante reconocer que la Regla 7.1 en controversia “faculta al Presidente de la Comisión de lo Jurídico del Senado a constituirse él solo como la Comisión y a excluir de la sesión ejecutiva a los otros miembros” (énfasis suplido)— meramente resuelve que dicha regla resulta in-*78constitucional al ser aplicada por el Secretario y el Sargento de Armas del Senado de Puerto Rico. Esto es, aparentemente indeciso sobre su facultad para declarar nula la disposición en sí, el Tribunal se limita a resolver que la referida regla es inconstitucional en su aplicación.
En primer lugar, somos del criterio que los fundamentos aducidos en la opinión mayoritaria —los cuales resumimos al comienzo de la presente ponencia— son más que suficientes para sostener que la citada Regla 7.1 es inconstitucional de su faz. En segundo lugar, entendemos que este Tribunal —como intérprete último de la Constitución del Estado Líbre Asociado de Puerto Rico— está plenamente facultado para realizar dicha determinación y que la misma, dados los hechos particu-lares del presente caso, no constituye una intromisión de este Tribunal en los “procedimientos internos de una investigación legislativa legítima y de su reglamentación” como sostiene la distinguida representación legal del Senado en la solicitud de revisión que radicara. (2)
No debe caber duda que la Asamblea Legislativa de Puerto Rico tiene el poder constitucional para reglamentar sus “asuntos internos” sin temor a que la Rama Judicial esté constantemente “supervisando” sus actuaciones.
Ahora bien, una reglamentación aprobada por cuales-quiera de los dos cuerpos camerales de la Legislatura de Puerto Rico que, como en el presente caso, viole y afecte direc-tamente derechos fundamentales que nuestra Constitución les garantiza a sus ciudadanos —tales como el derecho al voto y a estar debidamente representados— no cualifica como “asunto interno” exento de escrutinio y determinación final por este Tribunal.(3) Santa Aponte v. Srio. del Senado, 105 D.P.R. *79750, 766 (1977); Corujo Collazo v. Viera Martínez, 111 D.P.R. 552, 561 (1981); Vélez Ramírez v. Romero Barceló, 112 D.P.R. 716, 731 (1982).
Conviene recordar que los poderes y facultades que posee la Asamblea Legislativa emanan de la Constitución del Estado Libre Asociado de Puerto Rico. En su consecuencia, sus ac-tuaciones —en tanto y en cuanto afecten derechos fundamen-tales de los ciudadanos de este país e independientemente de la inmunidad contra demandas que cobija a los señores legis-ladores relativa a sus funciones como tales— tienen que ser conforme a los principios y directrices contenidas en la Cons-titución, so pena de ser declarados nulos e inexistentes por este Tribunal; facultad precisamente concedida a esta insti-tución por la Constitución del Estado Libre Asociado de Puerto Rico.
Regístrese y notifíquese.

 A la pág. 71 de la opinión mayoritaria se resuelve:
“Las comisiones son un mecanismo útil, eficiente y necesario para que la Asamblea Legislativa cumpla su mandato constitucional. Sus poderes emanan de los poderes del cuerpo. Al constituirlas no se puede socavar el mandato del electorado del pueblo, pero tampoco se puede debilitar el balance ideológico que asegura una participación efectiva de las minorías en el proceso legislativo al formar parte de las comisiones permanentes. Así lo reconocen las propias reglas del Senado al facultar a su presidente a nom-brar los senadores de la minoría que forman parte de cada comisión. En el caso de la Comisión de lo Jurídico del Senado, tanto en esta sesión legisla-tiva como en la pasada, había una adecuada representación de los partidos minoritarios.” (Énfasis suplido.)
En adición, a la pág. 74, se expresa:
“Por último, al citar una reunión al amparo de la Regla 7.1 el Presi-dente de la Comisión intenta ejercer todos los poderes y prerrogativas que nuestra Constitución y el ordenamiento le otorgan a las comisiones perma-nentes, entre éstos, el poder de citar so pena de desacato, procesar por desa-cato y perjurio. Para que estas facultades se puedan invocar la Constitu-ción exige que la Comisión esté debidamente constituida. Es requisito indispensable para lograr esto, que a las minorías se les dé la oportunidad de estar representadas.” (Énfasis suplido.)


 Véase párrafo tercero de la pág. 13 de la solicitud de revisión.


Debe mantenerse presente que una actuación, como la aquí impug-nada, realizada por el Presidente de la Comisión de lo Jurídico del Senado de Puerto Rico al amparo de la referida Regla 7.1 no sólo puede afectar los derechos de aquellos individuos que son citados a comparecer ante dicha *79Comisión sino que afecta el derecho a estar representado de todos los ciuda-danos (electores) que eligieron a los miembros de esa minoría parlamen-taria que se pretende excluir de los trabajos de la Comisión.